EXHIBIT 10.8 LOCKUP AGREEMENT This AGREEMENT (the “Agreement”) is made as of the date set forth on the signature page of this Agreement by (“Holder”)in connection with the ownership of shares of Expedite 4, Inc., a Nevada corporation (the “Company”). Capital terms used and not otherwise defined herein shall have the respective meanings set for in the Private Placement Memorandum of the Company, dated as of February 1, 2010, and its attachments thereto (the “Memorandum”). NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt of which consideration are hereby acknowledged, Holder agrees as follows: 1.Background. a.The
